Title: From James Madison to Lewis Ford, 23 March 1807
From: Madison, James
To: Ford, Lewis



Department of State, March 23. 1807.

It being understood that certain persons having in their custody Aaron Burr, charged with offences against the United States, are proceeding with him to this City with a view to deliver him to the proper authority for trial, you will please, agreeably to the direction of the President, on falling in with the said persons, to require that, instead of bringing the said Aaron Burr to this place, they proceed by the shortest route to the City of Richmond without delay, and there dispose of him, as they shall be advised to be legal and most proper, by George Hay Esqr. the Attorney of the United States for that District.  You may inform the said persons that any just claims they may have against the United States, on the occasion, will not be affected by this change in their journey, and that such claims will be settled at Richmond by Mr. Hay. 

James Madison

